Citation Nr: 1514706	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Legal entitlement to special monthly pension (SMP), based on the need for the regular aid and attendance of another person (A&A) or on being housebound.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran had recognized active service from March 1946 to February 1949 with the Special or New Philippine Scouts.  He died in September 1994.  The appellant is the Veteran's widow.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the RO that denied service connection for the cause of the Veteran's death; and denied entitlement to SMP, based on the need for the regular A&A or on being housebound.  The appellant timely appealed.

The appellant failed to appear at a hearing before a Veterans Law Judge at the RO that was scheduled for February 2015.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 1994.  The immediate cause of death was cardiorespiratory arrest due to chronic debility, due to or as a consequence of underlying osteoarthritis. 

2.  During his lifetime, the Veteran was not service-connected for any disability.

3.  A disability incurred or aggravated in service neither caused nor contributed substantially or materially to cause the Veteran's death.

4.  During his lifetime, the Veteran did not have qualifying service to establish basic eligibility for nonservice-connected pension benefits, to include SMP based on the need for the regular A&A or on being housebound. 


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).

2.  The legal criteria for basic eligibility for nonservice-connected pension benefits, to include SMP based on the need for the regular A&A or on being housebound, under the laws administered by the VA are not met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.40 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through a May 2011 letter, the RO notified the appellant of elements of service connection for cause of death and for SMP, based on the need for the regular A&A or on being housebound; and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claims, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  The Board finds no prejudice to the appellant in proceeding with a final decision on the claims on appeal, because service connection is not warranted, and thus, there is no disability rating to establish.  Accordingly, the appellant is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO's attempt to obtain the Veteran's service treatment records in 2011 was unsuccessful; further attempts to find such records would be futile, and appear to be fire-related.  The appellant reportedly does not have any service treatment records in her possession, and has submitted a statement to support her claim.

Regarding the duty to assist in obtaining a medical opinion, the Board notes that a VA opinion is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the Veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(a)(1) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed Cir. 2008). 

In this case, the current disability is the cause of the Veteran's death (cardiorespiratory arrest due to chronic debility; underlying cause is osteoarthritis).   However, there is no evidence establishing that cardiorespiratory arrest due to chronic debility, or osteoarthritis manifested during active service or within the first post-service year.  Nor is there any competent evidence tending to associate the Veteran's cause of death with his service.   Therefore, there is no duty to obtain an opinion.

In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C.A. § 5103A),  would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims on appeal.

II.  Service Connection for Cause of the Veteran's Death

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2014).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2014).

The Veteran died on September [redacted], 1994.  His death certificate reflects that the immediate cause of death was cardiorespiratory arrest due to chronic debility; the underlying cause was osteoarthritis.  

At the time of the Veteran's death, service connection was not in effect for any disability; and, consequently, no service-connected disabilities were listed on the death certificate as a contributing or underlying cause of the Veteran's death.  Moreover, there is no competent evidence showing a causal connection, or showing that a service-connected disability caused or was a material factor in the production of the Veteran's death.

Statements of the appellant in the claims folder are to the effect that the Veteran served honorably during World War II.  He reportedly was sent to Okinawa, Japan, as an "Army of Occupation Forces," and incurred pulmonary tuberculosis and was hospitalized.  He later died of cardiorespiratory arrest due to chronic debility, and osteoarthritis.  

Furthermore, this is a claim where service treatment records are not available and have been found to be fire-related.  The CAVC has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

Here, the most probative evidence regarding the cause of the Veteran's death is the death certificate, showing cardiorespiratory arrest as the immediate cause, due to or as a consequence of osteoarthritis.  It is not shown that any service-connected disability, or that any in-service disease or injury resulted in such debilitation that it contributed to the Veteran's demise.  Nor is there competent evidence that the conditions noted on the death certificate are related to the Veteran's active service.  

Moreover, the appellant is not shown to be competent to render an opinion as to the nature of the Veteran's cardiorespiratory arrest due to chronic debility at the time of death, or to relate the Veteran's in-service pulmonary tuberculosis or other disorders as contributing factors to the cause of his death.  In essence, the Board finds that the issue presented in this case is not one in which the appellant's lay contentions can serve to support an award of service connection for cause of death.  Rather, such determinations on this particular disability (cardiorespiratory arrest due to chronic debility, with underlying osteoarthritis) fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The appellant has submitted no competent evidence to support her claim for service connection for cause of death.  Furthermore, the appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

A preponderance of the evidence reflects that cardiorespiratory arrest due to chronic debility, due to or as a consequence of underlying osteoarthritis, was the overwhelming cause of the Veteran's death, and that it was not related to the Veteran's service.  No other disabilities are shown to have contributed in a substantial way to the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  SMP, Based on the Need for the Regular A&A or on Being Housebound

Pension is a benefit payable by VA to Veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such Veterans.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6 (a)-(b).  

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b) (emphasis added).  

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) (emphasis added).  

Where a claim is based upon Philippine service, active service will be the period certified by the service department.  38 C.F.R. § 3.41(a).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  As noted above, the Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993).  

In this case, the evidence of record establishes that the Veteran has recognized service in the Special or New Philippine Scouts from March 1946 to February 1949.  

Although the Board recognizes the Veteran's service as a Philippine Scout enlisted under section 14, Pub. L. No. 190, 79th Congress (Act of October 6, 1945), such service is not qualifying service under Chapter 15, Title 38, U.S. Code, for an award of pension benefits based on nonservice-connected disability or death.  See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40.  Hence, the appellant, as the surviving spouse of the Veteran, is not eligible for the requested benefit because the Veteran's type of service is not one that can qualify for an award of pension benefits, to include death pension.

Likewise, the appellant has contended that she should be eligible for pension benefits because her current medical needs require the aid and attendance of another person or on being housebound.

SMP for aid and attendance (A&A) or at the housebound (HB) rate is an additional rate of monetary benefits, over and above the rate paid for ordinary pension.  See 38 C.F.R. §§ 3.351 and 3.352.  A proper claimant for SMP is a Veteran, or a surviving spouse of a Veteran held eligible for pension benefits.  38 C.F.R. § 3.351(a). 

While the Board is sympathetic to the appellant's position in this case, the governing regulations on basic eligibility to receive nonservice-connected pension benefits are binding.  See 38 U.S.C.A. § 7104(c).  In this regard, the evidence shows that the appellant does not meet the legal criteria for basic eligibility for nonservice-connected pension benefits, to include SMP based on the need for the 






	(CONTINUED ON NEXT PAGE)



regular A&A or on being housebound SMP.  Thus, her claim is denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to a nonservice-connected pension benefits, to include SMP based on the need for the regular A&A or on being housebound, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


